DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
The interchangeable use of “said” and “the”, the claims should only use one or the other
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: pair of pressure adjustment mechanisms in claims 3 and 4.
The claim limitation “a pair of pressure adjustment mechanisms” invokes 112(f) because, the term “mechanisms” is a generic placeholder used as a substitute for “means” that has not structure and it is modified by the functional language “pressure adjustment”, hence it is understood that they are mechanisms for pressure adjustment. The term is not further modified by structural elements, and the only other modification is “a pair” to only signify that there are two. For the purposes of prior art examination, “a pair of pressure adjustment mechanisms” will be interpreted as referred in the applicant’s specification as a “alternative adjustable connection device for the strap ends” or “bladder”, see [0093] of applicant’s specification. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 1473041 A), herein referenced to as “Henderson”.
In regards to claim 1, Henderson discloses: A radial compression band 1 (see Figs. 1-2, pg. 2, ll 4- 57) configured to provide hemostatic compression to an arterial access site on the arm of a wearer, said radial compression band 1 comprising: an elongated arm band 1 is an elongated arm band that extends, in this case around a wrist extending circumferentially see Figs. 1 and 2 to present an arm opening see Fig. 1 and 2, arm extending through 1 sized to receive the arm, said arm band 1 presenting proximal and distal margins (see annotated Fig. 4 below), with the arm opening (see Fig. 1, the arm opening is the space of the band that is between the margins) being defined between the margins (see annotated Fig. 4 below), said arm band 1 being partly sectioned (the arm band is section by virtue of the slot 6) to include circumferentially extending, proximal and distal arm band sections (see annotated Fig. 4 below), said arm band 1 presenting a circumferential slot 6 (see Figs. 1-4, pg. 2, ll 43-57) defined between the sections (see annotated Fig. 4 below) along at least half of the circumferential length (the slot 6, as shown below in annotated Fig. 4 runs along a majority of the length of the arm band 1) of the arm band 1, such that the arm band sections are joined along a circumferential minority (the parts of the arm band sections that are joined are in a minority of the length of the arm band) of the arm band 1.

    PNG
    media_image1.png
    245
    740
    media_image1.png
    Greyscale

The preamble, " configured to provide hemostatic compression to an arterial access site on the arm of a wearer," merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Henderson meets the structural limitations of the claim, and is capable of being when wrapped around a patient’s arm it is capable of applying pressure to induce hemostatic compression to an arterial access site.  
In regards to claim 3, Henderson discloses: the radial compression band as claimed in claim 1, see 102 rejection above. Henderson further discloses: further comprising: a pair of pressure adjustment mechanisms 3 (of which there are 2, see Figs. 1-3, pg. 2, ll 80-95, meets the claim interpretation as alternative adjustable connections as these are part of the end connections to provide pressure on the wrist) each being associated with a respective one of the band sections (see annotated Fig. 4 below claim 1, the bands have 3 associated with each of the bands by having 3 be on the bands) and configured to vary the pressure applied against the portion of the arm underlying the respective band section (see pg. 2, ll 90-100, wrapping the bands can change the amount of pressure applied on the arm).
In regards to claim 6, Henderson discloses: the radial compression band as claimed in claim 1, see 102 rejection above. Henderson further discloses: said arm band 1 presenting an access opening (an opening within the slot 6, on a portion of 1 aligned with the location of the artery on the wrist) defined along the slot 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson.
	In regards to claim 2, Henderson discloses: The radial compression band as claimed in claim 1, see 102 rejection above. Henderson does not explicitly disclose: said slot extending along at least eighty percent of the circumferential band length.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Henderson to have said slot extending along at least eighty percent of the circumferential band length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Henderson would not operate differently with said slot extending along at least eighty percent of the circumferential band length. Further, applicant places no criticality on the range claimed, in [0071] of the present specification it stated that the slot extending at least 80% of the circumferential band length is a preference, thus neither required nor critical. 
Claims 4, 7-9, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Shah (US 20160174952 A1), herein referenced as “Shah”. 
In regards to claim 4, Henderson discloses: the radial compression band as claimed in claim 3, see 102 rejection above. Henderson does not explicitly disclose: each of said pressure adjustment mechanisms comprising an expandable bladder coupled to the respective one of the band sections.  
However, Shah in a similar field of invention teaches a radial compression band 10 (see Fig. 1) with an elongated arm band 16 with a proximal band section (see annotated Fig. 1 below), a distal band section (see annotated Fig. 1 below), proximal margin (see annotated Fig. 1 below), a distal margin (see annotated Fig. 1 below) and a pair of pressure adjustment mechanisms 32 and 48 (see Fig. 1, meets the claim interpretation as a bladder by being a hollow object capable of being filled). Shah further teaches: each of said pressure adjustment mechanisms 32 and 48 comprising an expandable bladder 20 and 22 respectively (see Fig. 1, [0024]) coupled to the respective one of the band sections (see annotated Fig. 1 below, the expandable bladders 20 and 22 are attached to at least one of the respective band sections).

    PNG
    media_image2.png
    536
    809
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henderson to incorporate the teachings of Shah and have a radial compression band with the pressure adjustment mechanisms comprising expandable bladders. Motivation for such can be found in Shah as these bladders can be filled up to apply direct, controlled pressure on the arteries of the wrist (see [0024]).
In regards to claim 7, Henderson discloses: the radial compression band as claimed in claim 1, see 102 rejection above. Henderson does not explicitly disclose: said arm band presenting a window located in a corresponding one of the arm band sections so as to expose the underlying portion of the arm.  
However, Shah in a similar field of invention teaches a radial compression band 10 (see Fig. 1) with an elongated arm band 16 with a proximal band section (see annotated Fig. 1 below claim 4), a distal band section (see annotated Fig. 1 below claim 4), and a pair of pressure adjustment mechanisms 32 and 48 (see Fig. 1). Shah further teaches: said arm band 16 presenting a window transparent sheet of 32 (20 forms a window by being transparent and having an upper surface formed by 32, see [0024] and [0025]) located in a corresponding one of the arm band sections (see annotated Fig. 1 below claim 4, the window is located in one of the arm band sections by overlapping into the region indicated as the arm band section) so as to expose the underlying portion of the arm (see [0024], allows visual inspection of the alignment with the artery). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henderson to incorporate the teachings of Shah and have a radial compression band with a window located in a corresponding one of the arm band sections. Motivation for such can be found in Shah as the window allows visual inspection of the alignment with the ulnar artery (see [0024]). 
In regards to claim 8, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 7, see 103 rejection above. Shah further teaches further comprising: an expandable bladder 20 (see Fig. 1, [0024]) operable to apply adjustable hemostatic pressure to the access site (see [0024], applying pressure), said bladder 20 being positioned at least in part radially inward of the window upper surface and 32 (see Fig. 2, 20 is located inward towards the arm) and extending across at least part of the window the bladder 20 extends across the whole of the window 32, said bladder 20 being at least substantially transparent (see [0024] and [0025] transparent for visual inspection) so as to facilitate viewing of the access site.  
In regards to claim 9, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 8, see 103 rejection above. Shah further teaches: said bladder 20 spanning the window 32 (the bladder 20 extends across the whole of the window 32), with the bladder 20 being supported by the arm band 16 on opposite sides (see annotated Fig. 1 below) of the window 32.  

    PNG
    media_image3.png
    502
    815
    media_image3.png
    Greyscale

	In regards to claim 17, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 8, see 103 rejection above. Henderson does not explicitly teach: said bladder including a bladder wall and a hemostasis pad that projects radially inwardly from the bladder wall to present the pressure surface.  
	However, Shah further teaches: said bladder 20 including a bladder wall the wall separating 20 and 40 (see Fig. 2, the wall bordering 20 and 40) and a hemostasis pad 40 (see Figs. 1-2, [0022]) that projects radially inwardly projects inwards towards the artery, see Fig. 2, direction shown by P1 from the bladder wall the wall separating 20 and 40 to present the pressure surface the surface facing 42.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henderson to incorporate the teachings of Shah and have a radial compression band with the bladder including a bladder wall and a hemostasis pad that projects radially inwardly from the bladder wall. The motivation for such can be found in Shah as a smaller hemostasis pad can provide a more precise area of pressure and the pad can be filled with material to provide additional visualization of the patient’s pulse to note if occlusion had occurred in the radial artery or not (see [0022].
In regards to claim 18, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 17, see 103 rejection above. Shah further teaches: said hemostasis pad 62 comprising a deformable gel-filled body (see [0029], filled with gel).
In regards to claim 20, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 8, see 103 rejection above. Shah further teaches: said window 32 being located entirely inboard of and spaced from the proximal and distal margins (see annotated Fig. 1 below claim 4, the window 20 is interior to the proximal and distal margins and spaced away from them).
	In regards to claim 21, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 20, see 103 rejection above. Shah further teaches: said arm band 16 including a window section the bounds of 32 that defines the window 32, said window section the bounds of 32 comprising an at least substantially transparent material layer (see [0018] and [0019], transparent sheets).  
Claims 5, 10-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Shah as applied to claims 4 and 8 respectively above, and further in view of Corrigan (US 20140142615 A1), herein referenced to as “Corrigan”.
	In regards to claim 5, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 4, see 103 rejection above. Shah further teaches: one of said bladders 22 having a pressure surface the bottom surface off 22 on the wrist (see Fig. 2) configured to provide hemostatic pressure to the access site (places pressure on the wrist, therefore hemostatic pressure). 
The combination of Henderson and Shah does not explicitly teach: and a Doppler probe operable to sense blood flow through the artery and thereby facilitate arterial patency during hemostasis of the site, said Doppler probe being supported by the other one of the bladders for adjustably compressible engagement with the arm when the radial compression band is donned.
	However, Corrigan teaches in a similar field of invention a radial compression band 20 (see Fig. 1) with an arm band 42, with a proximal margin 48, a distal margin 50, distal and proximal band sections 66, a bladder 40, and a slot 72 with an access opening the space defined by 72. Corrigan further teaches: and a Doppler probe 30 (see Fig. 2, [0022]) operable to sense blood flow through the artery (see [0022], to sense blood flow through the artery) and thereby facilitate arterial patency (see [0022] and [0046]) during hemostasis of the site, said Doppler probe 30 being supported by the other one of the bladders 40 (see Fig. 2, the probe 30 is supported by being next to 40 and when the pressure of 40 is adjusted, the level of which 30 presses against the skin changes, see [0046], [0047], and [0050]) for adjustably compressible engagement with the arm when the radial compression band 20 is donned.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henderson and Shah to incorporate the teachings of Corrigan and have a radial compression band with a Doppler probe to sense blood flow through the artery. Motivation for such can be found in Corrigan as the Doppler probe can confirm patency of the artery while achieving hemostasis of the access site (see [0046]).
In regards to claim 10, the combination of Henderson and Shah teaches: the radial compression band as claimed in claim 8, see 103 rejection above. Shah further teaches: said bladder 20 presenting an arterial pressure surface the surface of 20 facing towards the wrist (see Fig. 2) facing radially inward relative to the arm band 16 for compressive engagement with the access site (see Fig. 2, compressive engagement with wrist). 
The combination of Henderson and Shah does not explicitly teach: a Doppler probe coupled to the distal arm band section and spaced from the pressure surface to sense blood flow through the artery and thereby facilitate arterial patency during hemostasis of the site.
However, Corrigan teaches in a similar field of invention a radial compression band 20 (see Fig. 1) with an arm band 42, with a proximal margin 48, a distal margin 50, distal and proximal band sections 66, a bladder 40, and a slot 72 with an access opening the space defined by 72. Corrigan further teaches: and a Doppler probe 30 (see Fig. 2, [0022]) coupled to the distal arm band section 66 (30 is coupled to 66 via 22 and then to 66) operable to sense blood flow through the artery (see [0022], to sense blood flow through the artery) and thereby facilitate arterial patency (see [0022] and [0046]) during hemostasis of the site.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henderson and Shah to incorporate the teachings of Corrigan and have a radial compression band with a Doppler probe to sense blood flow through the artery. Motivation for such can be found in Corrigan as the Doppler probe can confirm patency of the artery while achieving hemostasis of the access site (see [0046]).
In regards to claim 11, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 10, see 103 rejection above. Shah further teaches: said bladder 20 being secured to a first one of the band sections (see annotated Fig. 1 claim 4, the bladder is secured within the distal band section for example). 
Corrigan further teaches: said Doppler probe 30 being coupled to a second one of the band sections 66 (the Doppler probe is coupled to 22 which is then coupled to 66, the proximal 66).  
	In regards to claim 12, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 10, see 103 rejection above. Henderson further discloses: the arm band 1 presenting an access opening (an opening within the slot 6, on a portion of 1 aligned with the location of the artery on the wrist) defined along the slot 6. The combination of Henderson and Corrigan further teaches: the access opening located between the pressure surface 100 (see Fig. 2 Corrigan) and the Doppler probe 30 (as modified previously, the probe and pressure surface will be attached to the distal and proximal bands respectively, and thus be separated by the slot on Henderson, the slot 6 presenting the access opening). 
The language, "with the access opening being 22configured to receive an arterial sheath when the radial compression band is donned," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Henderson meets the structural limitations of the claim, and the access opening comprised of the slot can have an arterial sheath be fitted through to the patient’s wrist while the radial compression band is donned.
In regards to claim 13, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 12, see 103 rejection above. The combination of Henderson and Corrigan further teaches: access opening being spaced at least substantially equidistant between the pressure surface 100 and the Doppler probe 30 (as modified previously, the probe and pressure surface will be attached to the distal and proximal bands respectively, and thus be separated by the slot on Henderson, the slot 6 presenting the access opening, furthermore this means there is a point within the access opening that is equidistant from both the probe and pressure surface).
In regards to claim 14, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 12, see 103 rejection above. Henderson further discloses: said arm opening see Fig. 1 and 2, arm extending through 1 extending axially between the proximal and distal margins (see annotated Fig. 1 below claim 1, the arm opening is the space of the band that is between the margins). The combination of Henderson and Corrigan further teaches: said pressure surface 100 and the Doppler probe 30 being spaced axially on the arm band (see Fig. 2, 100 and 30 are spaced axially away from each other), said access opening being located axially between the pressure surface 100 and the Doppler probe 30 (as modified previously, the probe and pressure surface will be attached to the distal and proximal bands respectively, and thus be separated by the slot on Henderson, the slot 6 presenting the access opening, so the access opening is located axially between the pressure surface and the Doppler probe).
In regards to claim 15, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 14, see 103 rejection above. The combination of Henderson and Corrigan teaches: said pressure surface 100 (Corrigan), Doppler probe 30 (Corrigan), and access opening the opening defined by 6 (Henderson) being aligned circumferentially along the arm band 1 (Henderson) (as modified previously, the probe and pressure surface will be attached to the distal and proximal bands respectively, and thus be separated by the slot on Henderson, the slot presenting the access opening, and there being a point in all three elements, pressure surface, doppler probe, and access opening in which they are aligned circumferentially).
In regards to claim 16, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 10, see 103 rejection above. Shah further teaches: said proximal arm band section (see annotated Fig. 1 below claim 4) including a window section the bounds of 32 (it includes the window section as the bounds of the window are within the proximal band section) that defines the window 32, said window section the bounds of 32 comprising an at least substantially transparent material layer (see [0018] and [0019], transparent sheets).  
In regards to claim 19, the combination of Henderson, Shah, and Corrigan teaches: the radial compression band as claimed in claim 10, see 103 rejection above. Corrigan further teaches: a second expandable bladder 40 coupled to the other arm band section coupled to proximal 66 (coupled via 22 and then to the proximal arm band 66) to extend radially inwardly relative to the arm band 42, 23said second bladder 40 being configured to support the Doppler probe 30 for adjustably compressible engagement with the arm (see Fig. 2, the probe 30 is supported by being next to 40 and when the pressure of 40 is adjusted, the level of which 30 presses against the skin changes, see [0046], [0047], and [0050])  when the radial compression band 20 is donned.  
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Berman (US 2981251 A), herein referenced to as “Berman”.
In regards to claim 22, Henderson discloses: the radial compression band as claimed in claim 1, see 102 rejection above. Henderson further discloses: said arm band 1 has a coiled configuration (see Figs. 1 and 2, 1 is coiled around a wrist) and an uncoiled configuration (see Figs. 3-4, 1 is flat and uncoiled). Henderson does not explicitly disclose: said arm band has a bistable construction. 
Berman in a similar field of invention teaches a radial compression band (see Fig. 1) with a proximal band section 13 and distal band section 14. Berman further teaches: the arm band has a bistable construction (C is made of a stiffer material which is a metal, see col. 1, ll 45-54, while the rest of the material is made plastic material, see col. 2, ll 23-26, this definition meets that set by the applicant, see [0076] of present specification “a flexible spring band that includes a metallic spring material” and a “flexible material, more preferably, includes a synthetic resin material”).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Henderson to incorporate the teachings of Berman and have a radial compression band with a bistable construction. This is due to bistable constructions are common in the art, thus it would be obvious to combine. See in re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (2100). 
In regards to claim 23, the combination of Henderson and Berman teaches, the radial compression band as claimed in claim 22, see 103 rejection above. Berman further teaches: said arm band (see Fig. 1) including a flexible spring band C (see Figs. 1-2) presenting a curved shape (see Fig. 2) when the arm band is in the coiled configuration (see Fig. 2) and a tensioned, relatively straight shape when the arm band is in the uncoiled configuration (see Fig. 1). 
 Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Berman as applied to claim 23 above, and further in view of Shah.
In regards to claim 24 and 25, the combination of Henderson and Berman teaches, the radial compression band as claimed in claim 23, see 103 rejection above. The combination of Henderson and Berman does not explicitly teach: said arm band presenting opposite ends that are adjustably interconnectable when the arm band is in the coiled configuration; said ends of the arm band overlapping one another when the arm band is in the coiled configuration, said arm band including complemental strips of hook-and-loop fastener material adjacent the ends to provide adjustable interconnection thereof when the arm band is in the coiled configuration.  
However, Shah in a similar field of invention teaches a radial compression band 10 (see Fig. 1) with an elongated arm band 16 with a proximal band section (see annotated Fig. 1 below claim 4), a distal band section (see annotated Fig. 1 below claim 4), proximal margin (see annotated Fig. 1 below claim 4), and a distal margin (see annotated Fig. 1 below claim 4). Shah further teaches: said arm band 16 presenting opposite ends 18a and 18b (see Figs. 1-2, [0017]) that are adjustable interconnectable (as Velcro on a flexible band they can be adjustable to the circumference of the coiled configuration) when the arm band 16 is in the coiled configuration (see Fig. 2) said ends 18a and 18b of the arm band overlapping one another (see [0017], overlap and secure to one another) when the arm band 16 is in the coiled configuration (see [0017]), said arm band 16 including complemental strips of hook-and-loop fastener material Velcro (see [0017]) adjacent the ends to provide adjustable interconnection (see [0017], Velcro are hook and loop fasteners) thereof when the arm band 16 is in the coiled configuration. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Henderson and Berman to incorporate the teachings of Shah and have a radial compression band with arm band presenting opposite ends that are adjustably interconnectable when the arm band is in the coiled configuration; said ends of the arm band overlapping one another when the arm band is in the coiled configuration, said arm band including complemental strips of hook-and-loop fastener material adjacent the ends to provide adjustable interconnection thereof when the arm band is in the coiled configuration. Motivation for such can be found in Shah as this allows for the flexible band to be overlap and be secured to the wrist (see [0017]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771